Affirmed and Memorandum Opinion filed October 13, 2022.




                                         In The

                     Fourteenth Court of Appeals

                                   NO. 14-22-00340-CV


                  IN THE INTEREST OF M.C., JR., A CHILD


                     On Appeal from the 315th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2020-01853J

                      MEMORANDUM OPINION

      Appellant, T.L., appeals a final decree signed April 18, 2022, terminating
her parental rights to M.C., Jr.

      Appellant’s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), presenting a professional evaluation of
the record demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807, 811-13 (Tex. Crim. App. 1978). The Anders
procedures apply to an appeal from the termination of parental rights when an
appointed attorney concludes there are no non-frivolous issues to assert on appeal.
In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.] 2004, no
pet.).

         On July 11, 2022, appellant was notified of the right to file a pro se response
to the Anders brief. See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App.
1991); In re D.E.S., 135 S.W.3d at 329-30. More than thirty days have elapsed, and
as of this date, no pro se response has been filed.

         We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. A discussion of the brief would add nothing to the jurisprudence of the
state.

         We affirm the trial court’s judgment.

                                                             PER CURIAM



Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                            2